DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In light of the amendment filed on 07/27/2022, the 35 U.S.C. 112 has been withdrawn.
In light of the amendment filed on 07/27/2022, the claim interpretation has been withdrawn.
In light of the amendment filed on 07/27/2022, the drawing objection has been withdrawn.
The amendment filed on 07/27/2022 has been entered and fully considered.

Drawings
The drawings were received on 07/27/2022.  These drawings are acceptable.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an electronic communication with Roger Chen (Registration Number 67,314) on 09/05/2022.

	Please amend the claim as following:

	10.	(currently amended): A method for operating an electronic device, the electronic device comprising a first non-volatile memory and an application circuit comprising a second non-volatile memory, a first decryption unit, an encryption unit, a second decryption unit, and a functional unit, the method comprising:
the first non-volatile memory storing a first encrypted data encrypted with a global key; 
the second non-volatile memory storing the global key;
the first decryption unit retrieving the global key from the second non-volatile memory;
the first decryption unit decrypting the first encrypted data with the global key to generate plain data;
the encryption unit encrypting the plain data with a local key to generate second encrypted data;
the encryption unit overwriting the first encrypted data in the first non-volatile memory with the second encrypted data;
after the encryption unit overwrites the first encrypted data in the first non-volatile memory with the second encrypted data, restarting the application circuit, and the first decryption unit retrieving the global key from the second non-volatile memory, and performing a decryption with the global key;
in response to failure of the decryption, the second decryption unit decrypting the second encrypted data with the local key to obtain the plain data; 
in response to correctly decrypting the second encrypted data with the local key, the functional unit performing operations according to the plain data; and
in response to failure of the decryption and failure of decrypting the second encrypted data with the local key, terminating the application circuit.


11.	(cancelled) 

Allowable Subject Matter
Claims 10, 12-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  In interpreting the currently amended claims, in light of the specification as well arguments presented in the responses to the Office actions, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.

U.S. Pub. Number 2012/0079270 A1, to Patel-Patel teaches providing secure handling of provider protected multimedia content, includes: decrypting, in a hardware-based multimedia content protection device (MMCP), the provider protected multimedia content using one or more provider keys; encrypting, in the MMCP, the decrypted multimedia content using one or more local keys to create locally protected multimedia content; and providing the locally protected multimedia content to a graphics processor over a secure connection.
Newly cited reference, U.S. Pat. Number 10.181,054 B1 to Lyadvinsky-Lyadvinsky teaches receiving by a server, an identifier of a data block and generating an encryption key based on the identifier of the data block. The remote server will transmit the decrypted remote processing block and the local decryption key to client device, which will both be stored in the local memory of client device. The local encryption module of the client device will decrypt using the received local decryption key generated by remote server.
 Newly cited reference, U.S. Pat. Number 7,127, 610 B1 to Li-Li teaches receiving multicast traffic that is encrypted with a global key, the global key being available to the given multicast domain and one or more other multicast domains; decrypting the received multicast traffic with the global key to produce decrypted multicast traffic; encrypting the decrypted multicast traffic with a local key to produce local encrypted multicast traffic, the local key being available only to network devices in the given multicast domain and forwarding the local encrypted multicast traffic to the plurality of network devices in the given multicast domain.
Newly cited reference, A Proposed System Concept on Enhancing the Encryption and Decryption Method for Cloud Computing, by Pitchay- Pitchay teaches a private key to decrypt the file will be stored in the plugged in a removable device. A removable device must be present at the time of uploading process. When the user requests back the file from the cloud servers to his or her computer, the removable device must be plugged in as well. The encrypted file is downloaded from the cloud Server and then automatically decrypted by the private key which exists in the removable device.

What is missing from the prior art is a teaching, motivation, or suggestion and combine the prior art in such a way as to render obvious the act of the encryption unit overwriting the first encrypted data in the first non-volatile memory with the second encrypted data; after the encryption unit overwrites the first encrypted data in the first non-volatile memory with the second encrypted data, restarting the application circuit, and the first decryption unit retrieving the global key from the non-volatile memory, and performing a decryption with the global key; in response to failure of the decryption, the second decryption unit decrypting the second encrypted data with the local key to obtain the plain data; in response to correctly decrypting the second encrypted data with the local key, the functional unit performing operations according to the plain data and in response to failure of the decryption and failure of decrypting the second encrypted data with the local key, terminating the application circuit, without the usage of impermissible hindsight reasoning. 
	Thus, the prior art, when taken individually or in combination, does not fairly teach or suggest the limitations as a whole set forth in claim 10 and thus this claim is considered allowable. The dependent claims which further limit claim 10 are also allowed by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU V TRAN whose telephone number is (571)270-1708.  The examiner can normally be reached on M-F, 8 AM- 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VU V TRAN/       Primary Examiner, Art Unit 2491